DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-2 and 10-13 disclose limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, under the analysis described in MPEP 2181. 

3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

Claim 1 
“a display request receiving unit that receives…”,
“a point cloud data extracting unit that extracts…”,
“a point cloud data transmitting unit that transmits…”,
“a display request transmitting unit that transmits…”,
“a point cloud data receiving unit that receives…”,
Claim 2:
“a thinning-out unit that decides…”,
Claims 10 and 11
“an image data generating unit that generates…”,
 “a transmitting unit that transmits…”,
“a receiving unit that receives…”,
“a point cloud data generating unit that generates…”,
Claim 12:
“a display request receiving unit that receives…”,
“a point cloud data extracting unit that extracts…”,
“a point cloud data transmitting unit that transmits…”,
Claim 13:
“a step of receiving..., by a display request receiving unit…“,
“a step of extracting…, by a point cloud data extracting unit…”,
 “a step of transmitting…, by the point cloud data transmitting unit…”.

Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claims 1-2 and 10-13, the examiner finds that the terms “unit” in claims 1-2 and10-12 and “step” in claim 13 are modified by functional language linked by transition word “that” and “of” therefore satisfying the Prong (B) of the 3-Prong analysis.

Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claims 1-2 and 10-13, the examiner finds that “step” and “unit” do not contain sufficient structure for performing the entire claimed function that is set forth within “unit” or “step”. Because the “unit” within claims 1-2 and 10-12 and “step” within claim 13 do not contain sufficient structure for performing the entire claimed function, the examiner concludes that cited “unit” in claims 1-2, 10-12 and “step” in claim 13 above therefore satisfying Prong (C) of the 3-Prong analysis.
Therefore, claims 1-2 and10-13 invoke 35 U.S.C. 112(f).

Corresponding Structure
th  paragraph/35 U.S.C. § 112 (b), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
Adequate disclosure in the specification is required for the claim to be definite under § 112(b)/112 2nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
Upon review of the specification, the examiner concludes:
The specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified for
Claim 1: 
“a display request receiving unit that receives…”, 11 of fig. 1,
“a point cloud data extracting unit that extracts…”,12 of fig. 1,
“a point cloud data transmitting unit that transmits…”, 14 of fig. 1,
“a display request transmitting unit that transmits…”, 22 of fig. 1,
“a point cloud data receiving unit that receives…”, 23 of fig. 1,
Claim 2:
“a thinning-out unit that decides…”, 13 of fig. 1,
Claims 10 and 11:
“an image data generating unit that generates…”, 15 of fig. 4,
 “a transmitting unit that transmits…”, 17 of fig. 4,
“a receiving unit that receives…”, 25 of fig. 4,
“a point cloud data generating unit that generates…”, 26 of fig. 4,
Claim 12:

“a point cloud data extracting unit that extracts…”, 12 of fig. 1,
“a point cloud data transmitting unit that transmits…”, 14 of fig. 1,
Claim 13:
“a step of receiving..., by a display request receiving unit…; “ S3 of fig. 3,
“a step of extracting…, by a point cloud data extracting unit…”, S4 of fig. 3,
 “a step of transmitting…, by the point cloud data transmitting unit…”, S6 of fig. 3, to perform the recited function(s). 
There are structures or materials sufficient to perform the entire function recited in the claim limitation. 
The structure or material clearly linked to the function in the written description. Therefore, such an adequate corresponding disclosure for § 112(f)/122 6th limitation, the claim limitation becomes an confined purely functional limitation, the claim limitations imposed by structure, material or acts and covers all ways of performing a function. 
Since § 112(f) or 112 6th has been invoked, and there is disclosure of corresponding structure that performs the claimed function, therefore, claims 1-2 and 10-13 are sufficient support and should not have been rejected under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harviainen et al. (US 20210049779 A1).
Regarding claim 1, Harviainen teaches a point cloud data communication system (fig. 2), comprising 
a transmitting apparatus (202 and 210 of fig. 2, transmitting system, 504 of fig. 4, 604 of fig. 6); and 
a receiving apparatus (212 of fig. 2, receiving system, 502 of fig. 5), 
wherein point cloud data is transmitted from the transmitting apparatus to the receiving apparatus via a communication network (220 and 224 of fig. 2, transmitting point cloud data to the receiving system, 502 and 504 of fig. 4, transmitting and receiving point cloud and request information), 
the transmitting apparatus includes a point cloud data storage unit that stores point cloud data indicating a stereoscopic shape in a three-dimensional space (210 of fig. 2), 
a display request receiving unit that receives a display request transmitted from the receiving apparatus (204 of fig. 2, 504 and 514 of fig. 4, 604 of fig. 6), 
a point cloud data extracting unit that extracts point cloud data of a part corresponding to the display request received by the display request receiving unit from among the point cloud 
a point cloud data transmitting unit that transmits the point cloud data extracted by the point cloud data extracting unit to the receiving apparatus (202 of fig. 2, 504 and 518 of fig. 4, [0110] At 514, the server 504 may receive the client request for the point cloud data streaming. In response to the client request, at 516, the server 504 may store a current (e.g., the latest) point cloud received from the sensor(s) 506 as a reference point cloud. Further, at 518, the server 504 may communicate that reference point cloud to the client 502, [0195]), and 
the receiving apparatus includes a display request transmitting unit that transmits the display request including designation related to a display state of the stereographic shape in the three-dimensional space to the transmitting apparatus (520 of fig. 4, [0111] At 520, the client 502 may provide (as, e.g., a continuation of the point cloud data streaming request) to the server 504 a current client location relative to the reference point cloud, 614 and 616 of fig. 6, the client indicates a current viewpoint and requests a point cloud based on the current viewpoint related to the reference viewpoint, [0195]), and 
a point cloud data receiving unit that receives the point cloud data transmitted from the transmitting apparatus in response to the display request transmitted by the display request transmitting unit (202 of fig. 2, 502 and 526 of fig. 4; [0112-0113] the client receives the point cloud data based on the  continuation of the point cloud data streaming request as the display request).
Regarding claim 2, Harviainen further teaches the point cloud data communication system according to claim 1, wherein the transmitting apparatus further includes a thinning-out unit that decides a part with a low priority in accordance with the display state of the points from the updated reference point cloud to update the reference point cloud, and transmitting the additional points to the client, [0195] responsive to not determining a transformation; adding or removing points from reference point cloud; and sending the added or removed points to the client), and the point cloud data transmitting unit transmits the point cloud data remaining after thinning-out by the thinning-out unit among the point cloud data extracted by the point cloud data extracting unit to the receiving apparatus ([0015] performing at least one of adding or removing additional points from the updated reference point cloud to update the reference point cloud, and transmitting the additional points to the client, 640-642 of fig. 5).
Regarding claim 3, Harviainen further teaches the point cloud data communication system according to claim 1, wherein at least one of a viewpoint and a direction of a line of sight from the viewpoint is variable in the three-dimensional space, the display request transmitting unit transmits the display request including at least one of the viewpoint and the direction of the line of sight designated by a user as the designation related to the display state of the stereoscopic shape to the transmitting apparatus, and the point cloud data extracting unit extracts point cloud data of a part to which a priority is given when the stereoscopic shape is displayed in the three-dimensional space in accordance with at least one of the viewpoint and the direction of the line of sight included in the display request from among the point cloud data stored in the point cloud data storage unit ([0153] In some embodiments, the visual impact may be determined so that changes that are relatively big, near the viewing user and near the current focus of the viewing direction are more important than smaller changes that are far away from the viewing user and directions more towards the back of the viewing user,[0154], 624-632 and 634-638 of fig. 5, [0195]).
Regarding claim 4, Harviainen further teaches the point cloud data communication system according to claim 3, wherein the point cloud data extracting unit extracts point cloud data of a part to which a priority is given when the stereoscopic shape is displayed in the three-dimensional space in a field of view of a predetermined range specified on the basis of at least one of the viewpoint and the direction of the line of sight included in the display request from among the point cloud data stored in the point cloud data storage unit (626-630 of fig. 6, a highest score is an example of a highest priority)
Regarding claim 5, Harviainen further teaches the point cloud data communication system according to claim 1, wherein the point cloud data extracting unit extracts point cloud data of a part having a difference from a part at the time of previous extraction among the stereoscopic shapes displayed in the display state corresponding to the designation included in the display request from among the point cloud data stored in the point cloud data storage unit (624-626 of fig. 6).
Regarding claim 6, Harviainen further teaches the point cloud data communication system according to claim 2, wherein at least one of a viewpoint and a direction of a line of sight from the viewpoint is variable in the three-dimensional space, the display request transmitting unit transmits the display request including at least one of the viewpoint and the direction of the line of sight designated by a user as the designation related to the display state of the stereoscopic shape to the transmitting apparatus, the point cloud data extracting unit extracts point cloud data of a part to which a priority is given when the stereoscopic shape is displayed in viewing user and near the current focus of the viewing direction are more important than smaller changes that are far away from the viewing user and directions more towards the back of the viewing user, [0154] in order to enable the server to determine the visible area, the server may, e.g., need to know in addition to, e.g., a viewpoint and a direction, the field of view (e.g., a viewing frustum)), and 
the thinning-out unit decreases, when a part is thinned out from among the point cloud data extracted by the point cloud data extracting unit, a priority of a part related to a stereoscopic shape having a long distance from the viewpoint in accordance with a display state related to a perspective of the stereoscopic shape decided on the basis of the distance from the viewpoint, and increases a thinning-out amount of the point cloud data (628-632 of fig. 6, 640-642 of fig. 6, [0014-0015] if the transformation does not exist, performing at least one of adding and removing points from the stored reference point cloud to update the reference point cloud, and transmitting the points to the client.[0194] responsive to not determining a similar shape for a clustered area of deviation; adding or removing points from reference point cloud; and sending the added or removed points to the client, [0195] responsive to not determining a transformation; adding or removing points from reference point cloud; and sending the added or removed points to the client ).
Regarding claim 7, Harviainen further teaches the point cloud data communication system according to claim 2, wherein the thinning-out unit thins out point cloud data of a part having no difference from a part at the time of previous extraction among the stereoscopic 
Regarding claims 12 and 13,  , Harviainen further discloses a point cloud data transmitting apparatus that transmits point cloud data to a receiving apparatus via a communication network (figs. 2, 4, and 5), comprising: 
a point cloud data storage unit that stores point cloud data indicating a stereoscopic shape in a three-dimensional space (210 of fig. 2); 
a display request receiving unit that receives a display request including designation related to a display state of the stereoscopic shape in the three-dimensional space from the receiving apparatus (202 of fig. 2, there is a receiver for receiving the request from the client, 504 and 514 of fig. 5, 604 of fig. 5, [0110] At 514, the server 504 may receive the client request for the point cloud data streaming. In response to the client request, at 516, the server 504 may store a current (e.g., the latest) point cloud received from the sensor(s) 506 as a reference point cloud. Further, at 518, the server 504 may communicate that reference point cloud to the client 502); 
a point cloud data extracting unit that extracts point cloud data of a part corresponding to the display request received by the display request receiving unit from among the point cloud data stored in the point cloud data storage unit (204 of fig. 2, 504, 516, and 524 of fig. 4, 622 of fig. 6, [0112-0113] At 524, the server 504 is configured to process the reference point cloud and the second point cloud accordingly to determine (i) 3D transformation(s) (e.g., rigid body transformation(s) that approximate change(s) in the second point cloud from the reference point cloud), should these exist, and/or (ii) points representative of the change(s) that are to be point cloud, such as, e.g., to substantially reproduce (e.g., replicate) deviation(s) between the reference point cloud and the second point cloud. Once the transformation(s) and/or the points are determined, the server 504 may update the reference point cloud stored at the server 504.); and 
a point cloud data transmitting unit that transmits the point cloud data extracted by the point cloud data extracting unit to the receiving apparatus (202 of fig. 1, there is a transmitter for transmitting the point cloud data to the client, 526 of fig. 4, 638 and 642 of fig. 6, [0113] Further, at 526, the server 504 may transmit to the client 502 indication(s) of area(s) in the reference point cloud to be transformed using, e.g., the determined transformations (if they can be determined) or, e.g., the points to be added and/or removed from the reference point cloud, so that the client 502 can update a local copy of the reference point cloud at the client side. This way, the client 502 can make update(s) to reflect the changes that have occurred in newly captured point cloud rather than continuously receiving from the server a new full set of raw updated point cloud data).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425